Exhibit 10.5

WEBSENSE, INC.

RESTRICTED STOCK UNIT AWARD GRANT NOTICE

NON-DISCRETIONARY GRANT PROGRAM

(2009 EQUITY INCENTIVE PLAN)

Websense, Inc. (the “Company”), pursuant to its Non-Discretionary Grant Program
under the 2009 Equity Incentive Plan (the “Plan”), hereby awards to Participant
a Restricted Stock Unit Award for the number of shares of the Company’s Common
Stock set forth below (the “Award”). The Award is subject to all of the terms
and conditions as set forth herein and in the Plan and the Non-Discretionary
Restricted Stock Unit Award Agreement, both of which are attached hereto and
incorporated herein in their entirety. Capitalized terms not otherwise defined
herein shall have the meanings set forth in the Plan or the Non-Discretionary
Restricted Stock Unit Award Agreement. In the event of any conflict between the
terms in the Award and the Plan, the terms of the Plan shall control.

 

Participant:

  

 

  

Date of Grant:

  

 

  

Vesting Commencement Date:

  

 

  

Number of Shares Subject to Award:

  

 

  

Consideration:

   Participant’s Services   

 

Vesting Schedule:    The Award shall vest [in a series of twelve (12) successive
equal monthly installments] measured from the Vesting Commencement Date. In
addition, the vesting of the Award may immediately accelerate as provided in
Section 2(b) of the Non-Discretionary Restricted Stock Unit Award Agreement.
Notwithstanding the foregoing, vesting shall terminate on upon the Participant’s
termination of Continuous Service. Issuance Schedule:    Delivery of one share
of Common Stock for each Restricted Stock Unit that vests shall occur in
accordance with the issuance schedule set forth in Section 6 of the
Non-Discretionary Restricted Stock Unit Award Agreement.

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Restricted Stock Unit Award
Grant Notice, the Non-Discretionary Restricted Stock Unit Award Agreement and
the Plan. Participant further acknowledges that as of the Date of Grant, this
Restricted Stock Unit Award Grant Notice, the Non-Discretionary Restricted Stock
Unit Award Agreement and the Plan set forth the entire understanding between
Participant and the Company regarding the Award and supersedes all prior oral
and written agreements on that subject.

 

WEBSENSE, INC.       PARTICIPANT:

By:

  

 

     

 

   Signature          Signature

Title:

  

 

      Date:   

 

Date:

  

 

        

 

ATTACHMENTS:    Non-Discretionary Restricted Stock Unit Award Agreement, 2009
Equity Incentive Plan

 

1.



--------------------------------------------------------------------------------

WEBSENSE, INC.

2009 EQUITY INCENTIVE PLAN

NON-DISCRETIONARY RESTRICTED STOCK UNIT AWARD AGREEMENT

NON-DISCRETIONARY GRANT PROGRAM

Pursuant to the Restricted Stock Unit Award Grant Notice for Annual or Initial
Grants (“Grant Notice”) and this Non-Discretionary Restricted Stock Unit Award
Agreement and in consideration of your services, Websense, Inc. (the “Company”)
has awarded you a Restricted Stock Unit Award (the “Award”) pursuant to the
Non-Discretionary Grant Program under its 2009 Equity Incentive Plan (the
“Plan”). Your Award is granted to you effective as of the Date of Grant set
forth in the Grant Notice for this Award. Defined terms not explicitly defined
in this Non-Discretionary Restricted Stock Unit Award Agreement shall have the
same meanings given to them in the Plan. Except as otherwise explicitly provided
herein, in the event of any conflict between the terms in this Non-Discretionary
Restricted Stock Unit Award Agreement and the Plan, the terms of the Plan shall
control. The details of your Award, in addition to those set forth in the Grant
Notice and the Plan, are as follows.

1. GRANT OF THE AWARD. This Award represents the right to be issued on a future
date the number of shares of the Company’s Common Stock equal to the number of
Restricted Stock Units indicated in the Grant Notice. This Award was granted in
consideration of your services to the Company. Except as otherwise provided
herein, you will not be required to make any payment to the Company (other than
past and future services to the Company) with respect to your receipt of the
Award, the vesting of the Restricted Stock Units or the delivery of Common
Stock.

2. VESTING.

(a) In General. Subject to the limitations contained herein, and to the
potential vesting acceleration set forth in Sections 2(b) and 2(c) your Award
will vest, if at all, in accordance with the vesting schedule provided in the
Grant Notice, provided that vesting will cease upon the termination of your
Continuous Service. Upon such termination of your Continuous Service, the
Restricted Stock Units that were not vested on the date of such termination will
be forfeited at no cost to the Company and you will have no further right, title
or interest in or to such Restricted Stock Units.

(b) Death or Disability. Should your termination of Continuous Service occur due
to your death or Disability, your Award shall automatically fully vest.

(c) Corporate Transaction and Change of Control.

(i) In the event of a Corporate Transaction in which your Award is not assumed,
continued, or substituted by the surviving or acquiring corporation (or its
parent company) prior to the effective time of the Corporate Transaction and
your Continuous Service with the Company has not terminated as of, or
immediately prior to, the effective time of the Corporate

 

2.



--------------------------------------------------------------------------------

Transaction, then the vesting of your Restricted Stock Unit shall (contingent
upon the effectiveness of the Corporate Transaction) be accelerated in full to a
date prior to the effective time of such Corporate Transaction as the Board
shall determine pursuant to Section 7(e)(v) of the Plan.

(ii) If a Change in Control occurs and your Continuous Service with the Company
has not terminated as of, or immediately prior to, the effective time of the
Change in Control, then, as of the effective time of such Change in Control, the
Award will immediately vest in full.

3. NUMBER OF RESTRICTED STOCK UNITS.

(a) The number of Restricted Stock Units subject to your Award (and the
corresponding number of shares of Common Stock issuable at a future date) may be
adjusted from time to time to reflect changes in the Company’s capital
structure, as provided in Section 10(a) of the Plan.

(b) Any shares, cash or other property that becomes subject to the Award
pursuant to this Section 3, if any, shall be subject, in a manner determined by
the Board, to the same forfeiture restrictions, restrictions on transferability,
and time and manner of delivery as applicable to the other shares of Common
Stock to be issued in respect of your Award.

(c) No fractional Restricted Stock Units shall be created and the Board shall,
in its discretion, determine an equivalent benefit for any fractional Restricted
Stock Units that might be created by such adjustments.

4. SECURITIES LAW COMPLIANCE. You may not be issued any shares of Common Stock
in respect of your Award unless either (i) the shares are registered under the
Securities Act; or (ii) the Company has determined that such issuance would be
exempt from the registration requirements of the Securities Act. Your Award also
must comply with other applicable laws and regulations governing the Award, and
you will not receive such shares if the Company determines that such receipt
would not be in material compliance with such laws and regulations.

5. LIMITATIONS ON TRANSFER. Your Award is not transferable, except by will or by
the laws of descent and distribution. In addition to any other limitation on
transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
shares of Common Stock that may be issued to you in respect of the Award until
the shares are issued to you in accordance with Section 6 of this Agreement.
After the shares have been issued to you, you are free to assign, hypothecate,
donate, encumber or otherwise dispose of any interest in such shares provided
that any such actions are in compliance with the provisions herein and
applicable securities laws. Notwithstanding the foregoing, by delivering written
notice to the Company, in a form satisfactory to the Company, you may designate
a third party who, in the event of your death, shall thereafter be entitled to
receive any distribution of Common Stock to which you were entitled at the time
of your death pursuant to this Agreement.

 

3.



--------------------------------------------------------------------------------

6. DATE OF ISSUANCE.

(a) The Company will deliver to you a number of shares of the Company’s Common
Stock equal to the number of vested Restricted Stock Units subject to your
Award, including any additional shares received pursuant to Section 3 above that
relate to those vested Restricted Stock Units on the earlier of the: (i) last
scheduled vesting date of your Award, (ii) the termination of your Continuous
Service, (iii) the effective date of a Change of Control, or (iv) the effective
date of a Corporate Transaction in which the vesting of the Award accelerates
pursuant to Section 2(b)(i). Notwithstanding the foregoing and anything to the
contrary set forth in the Plan, to the extent necessary to avoid adverse tax
consequences under Internal Revenue Code Section 409A, in no event will the
issuance of shares accelerate due to a Change of Control or a Corporate
Transaction that does not constitute a change in the ownership or effective
control of the Company, or in the ownership of a substantial portion of the
Company’s assets, as provided in Internal Revenue Code Section 409A(a)(2)(A)(v)
and applicable guidance thereunder. If a scheduled delivery date falls on a date
that is not a business day, such delivery date shall instead fall on the next
following business day.

(b) Notwithstanding the foregoing, in the event that you are subject to the
Company’s policy permitting officers and directors to sell shares only during
certain “window” periods, in effect from time to time or you are otherwise
prohibited from selling shares of the Company’s Common Stock in the public
market and any shares in respect of your Award are scheduled to be delivered on
a day (the “Original Distribution Date”) that does not occur during an open
“window period” applicable to you, as determined by the Company in accordance
with such policy, or does not occur on a date when you are otherwise permitted
to sell shares of the Company’s Common Stock on the open market, the Company may
elect, in its sole discretion, not to deliver such shares on such Original
Distribution Date and instead deliver them on the first business day of the next
occurring open “window period” applicable to you pursuant to such policy
(regardless of whether you are still providing continuous services at such time)
or the next business day when you are not prohibited from selling shares of the
Company’s Common Stock in the open market, but in no event later than the
fifteenth (15th) day of the third calendar month of the calendar year following
the calendar year in which the Original Distribution Date occurs. The form of
such delivery (e.g., a stock certificate or electronic entry evidencing such
shares) shall be determined by the Company.

7. DIVIDENDS. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment as provided in Section 10(a) of the
Plan; provided, however, that this sentence shall not apply with respect to any
shares of Common Stock that are delivered to you in connection with your Award
after such shares have been delivered to you.

8. RESTRICTIVE LEGENDS. The shares issued under your Award shall be endorsed
with appropriate legends determined by the Company.

9. AWARD NOT A SERVICE CONTRACT.

(a) Your Continuous Service with the Company or an Affiliate is not for any
specified term and may be terminated by you or by the Company or an Affiliate at
any time, for any reason, with or without cause and with or without
notice. Nothing in this

 

4.



--------------------------------------------------------------------------------

Non-Discretionary Restricted Stock Unit Award Agreement (including, but not
limited to, the vesting of your Award pursuant to the schedule set forth in
Section 2 herein or the issuance of the shares in respect of your Award), the
Plan or any covenant of good faith and fair dealing that may be found implicit
in this Non-Discretionary Restricted Stock Unit Award Agreement or the Plan
shall: (i) confer upon you any right to continue in the service of, or
affiliation with, the Company or an Affiliate; (ii) constitute any promise or
commitment by the Company or an Affiliate regarding the fact or nature of future
positions, future work assignments, future compensation or any other term or
condition of service or affiliation; (iii) confer any right or benefit under
this Non-Discretionary Restricted Stock Unit Award Agreement or the Plan unless
such right or benefit has specifically accrued under the terms of this Agreement
or Plan; or (iv) deprive the Company of the right to terminate you at will and
without regard to any future vesting opportunity that you may have.

(b) By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award pursuant to the schedule set forth in Section 2 is
earned only by continuing as an employee, director or consultant at the will of
the Company (not through the act of being hired, being granted this Award or any
other award or benefit) and that the Company has the right to reorganize, sell,
spin-out or otherwise restructure one or more of its businesses or Affiliates at
any time or from time to time, as it deems appropriate (a “reorganization”). You
further acknowledge and agree that such a reorganization could result in the
termination of your Continuous Service and the loss of benefits available to you
under this Non-Discretionary Restricted Stock Unit Award Agreement, including
but not limited to, the termination of the right to continue vesting in the
Award. You further acknowledge and agree that this Non-Discretionary Restricted
Stock Unit Award Agreement, the Plan, the transactions contemplated hereunder
and the vesting schedule set forth herein or any covenant of good faith and fair
dealing that may be found implicit in any of them do not constitute an express
or implied promise of continued engagement as a director for the term of this
Agreement, for any period, or at all, and shall not interfere in any way with
your right or the Company’s right to terminate your Continuous Service at any
time, with or without cause and with or without notice.

10. WITHHOLDING OBLIGATIONS.

(a) You shall satisfy any applicable tax withholding obligation by (i) allowing
the Company to withhold, from vested shares otherwise issuable in respect of the
Award, a portion of those vested shares with an aggregate fair market value
(measured as of the delivery date) not exceeding the applicable withholding
taxes required to be withheld by law, and to tender a cash payment to the
Company to satisfy any remaining amount of the tax withholding obligation or
(ii) tendering a cash payment to the Company to satisfy the amount of the tax
withholding obligation.

(b) Unless the tax withholding obligations of the Company and/or any Affiliate
are satisfied, the Company shall have no obligation to deliver to you any Common
Stock.

(c) In the event the Company’s obligation to withhold arises prior to the
delivery to you of Common Stock or it is determined after the delivery of Common
Stock to you that the amount of the Company’s withholding obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.

 

5.



--------------------------------------------------------------------------------

11. UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares pursuant to this Agreement.
You shall not have voting or any other rights as a stockholder of the Company
with respect to the shares to be issued pursuant to this Agreement until such
shares are issued to you pursuant to Section 6 of this Agreement. Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.

12. OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting officers and directors to
sell shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time.

13. NOTICES. Any notices provided for in your Award or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company. Notwithstanding the foregoing, the Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this Award by electronic means or to request your consent to
participate in the Plan by electronic means. You hereby consents to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

14. MISCELLANEOUS.

(a) The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award, and fully understand all provisions of your Award.

 

6.



--------------------------------------------------------------------------------

(d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e) All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

15. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
expressly provided herein, in the event of any conflict between the provisions
of your Award and those of the Plan, the provisions of the Plan shall control.

16. SEVERABILITY. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

17. EFFECT ON OTHER BENEFIT PLANS. The value of the Award subject to this
Agreement shall not be included as compensation, earnings, salaries, or other
similar terms used when calculating your benefits under any benefit plan
sponsored by the Company or any Affiliate, except as such plan otherwise
expressly provides. The Company expressly reserves its rights to amend, modify,
or terminate any of the Company’s or any Affiliate’s benefit plans.

18. CHOICE OF LAW. The interpretation, performance and enforcement of this
Agreement will be governed by the law of the state of California without regard
to such state’s conflicts of laws rules.

19. AMENDMENT. This Agreement may not be modified, amended or terminated except
by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that no such amendment adversely affecting your rights
hereunder may be made without your written consent. Without limiting the
foregoing, the Board reserves the right to change, by written notice to you, the
provisions of this Agreement in any way it may deem necessary or advisable to
carry out the purpose of the grant as a result of any change in applicable laws
or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change shall be applicable only to rights relating to
that portion of the Award which is then subject to restrictions as provided
herein.

 

7.